          Case 2:16-cv-00287-cr Document 268 Filed 07/01/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT


   GARRET SITTS, et al.,

           Plaintiffs,                                     Civil Action No. 2:16-cv-00287-cr

   v.

   DAIRY FARMERS OF AMERICA, INC. and
   DAIRY MARKETING SERVICES, LLC,

           Defendants.



               DEFENDANTS DAIRY FARMERS OF AMERICA, INC. AND
                 DAIRY MARKETING SERVICES, LLC’S NOTICE OF
               OBJECTIONS TO PLAINTIFFS’ EXHIBIT LIST FOR TRIAL

        Pursuant to the schedule set forth by the Court’s November 18, 2019 Order and Federal

Rule of Civil Procedure 26(a)(3)(B), Defendants Dairy Farmers of America, Inc. (“DFA”) and

Dairy Marketing Services, LLC (“DMS”) (collectively “DFA”) submit their objections to

plaintiffs’ exhibit list, ECF No. 245-1. DFA’s objections are included as Attachment A. DFA

reserves the right to amend these objections, including as a result of the Court’s ruling on any

pending motion or issue in this case. DFA remains willing to meet and confer with plaintiffs at

the appropriate time in a good faith effort to reach agreement on these objections. Furthermore,

to the extent that some of DFA’s objections pertain to discrete portions or pages of the proposed

exhibit rather than to the entire exhibit itself, DFA remains willing to meet and confer with

plaintiffs in an effort to narrow the disputed issues before the Court.
        Case 2:16-cv-00287-cr Document 268 Filed 07/01/20 Page 2 of 3




Dated: July 1, 2020                Respectfully submitted,

                                    /s/ Alfred C. Pfeiffer Jr.
                                   Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                   Sarah M. Ray (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   505 Montgomery Street, Suite 2000
                                   San Francisco, CA 94111
                                   Telephone: 415-391-0600
                                   Facsimile: 415-395-8095
                                   Email: al.pfeiffer@lw.com
                                   Email: sarah.ray@lw.com

                                   Margaret M. Zwisler (admitted pro hac vice)
                                   Jennifer L. Giordano (admitted pro hac vice)
                                   Molly M. Barron (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   555 Eleventh Street, NW, Suite 1000
                                   Washington, DC 20004
                                   Telephone: 202-637-2200
                                   Facsimile: 202-637-2201
                                   Email: margaret.zwisler@lw.com
                                   Email: jennifer.giordano@lw.com
                                   Email: molly.barron@lw.com
                                   W. Todd Miller (admitted pro hac vice)
                                   BAKER & MILLER PLLC
                                   2401 Pennsylvania Avenue, NW, Suite 300
                                   Washington, DC 20037
                                   Telephone: 202-663-7820
                                   Facsimile: 202-663-7849
                                   Email: tmiller@bakerandmiller.com
                                   Ian P. Carleton
                                   SHEEHEY FURLONG & BEHM P.C.
                                   30 Main Street, P.O. Box 66
                                   Burlington, VT 05402
                                   Telephone: 802-864-9891
                                   Email: icarleton@sheeheyvt.com
                                   Counsel for Defendants Dairy Farmers of America,
                                   Inc. and Dairy Marketing Services, LLC




                                      2
          Case 2:16-cv-00287-cr Document 268 Filed 07/01/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on July 1, 2020, I electronically filed with the Clerk of Court the
foregoing document using the CM/ECF system. The CM/ECF system will provide service of such
filing via Notice of Electronic Filing (NEF) to the following NEF parties:

       Joel G. Beckman, Esq. (jbeckman@nbparis.com)
       Gary L. Franklin, Esq. (gfranklin@primmer.com)
       William C. Nystrom, Esq. (wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. (ereidy@nbparis.com)
       Dana A. Zakarian, Esq. (dzakarian@nbparis.com)



Dated: July 1, 2020                                  /s/ Alfred C. Pfeiffer Jr.
                                                    Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    505 Montgomery Street, Suite 2000
                                                    San Francisco, CA 94111
                                                    Telephone: 415-391-0600
                                                    Facsimile: 415-395-8095
                                                    Email: al.pfeiffer@lw.com
